Exhibit 10.34

 



Second Consolidated and Secured Notes Modification Agreement

 

AGREEMENT by and between Protalex, Inc., a Delaware corporation (the “Company”)
and Niobe Ventures, LLC, a Delaware limited liability company (“Niobe”).

 

WHEREAS, on October 31, 2016, the Company and Niobe entered into a Consolidated
and Secured Notes Modification Agreement which extended the maturity dates of
the (i) Consolidated, Amended and Restated Promissory Note (the “Consolidated
Note”) made by the Company in the principal amount of $9,219,366, dated October
11, 2013 and (ii) 24 Secured Promissory Notes made by the Company between
November 4, 2014 to October 4, 2016 in the aggregate principal amount of
$8,885,000 (the “Secured Notes”), to March 31, 2018;

 



WHEREAS, Niobe is the holder of the Secured Promissory Notes listed on the
attached Schedule A (the “New Secured Notes”) made by the Company in the
aggregate principal amount of $3,065,000, each with a maturity date of March 31,
2018. Collectively, the Consolidated Note, Secured Notes and New Secured Notes
are hereinafter referred to as the “Notes”; and

 

WHEREAS, the parties desire to further extend the maturity dates of the Notes to
September 1, 2018.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.       The definition of “Maturity Date”, as set forth in the respective
Notes, is hereby changed to September 1, 2018.

 

2.       Except as otherwise modified hereby, all other terms and provisions of
the Notes shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date indicated below.

 

Dated: August 22, 2017

 

  PROTALEX, INC.         By: Kirk M. Warshaw     Kirk M. Warshaw, Chief
Financial Officer               NIOBE VENTURES, LLC         By: Arnold P. Kling
    Arnold P. Kling, Manager

 



 

 

 

Schedule A

 

New Secured Notes

 

  

Outstanding

Notes –

Issuance Dates

Principal 11/1/2016 $345,000 12/9/2016 $345,000 1/4/2017 $345,000 2/3/2017
$290,000 3/3/2017 $290,000 4/5/2017 $290,000 5/11/2017 $290,000 6/15/2017
$290,000 7/10/2017 $290,000 8/10/2017 $290,000 Total $3,065,000.00

 

  

 



 

